DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2020 has been entered.
 Claim Objections
Claim 1 objected to because of the following informalities:  the gloss is claimed as “a 60°C specular gloss” but should be written as “as 60° specular gloss.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (WO 2017/043538) in view of Hokazono et al. (US 2001/0050741).  Note that Ikegami (US 2018/0251398) will be used as the English translation of Ikegami (WO ‘538), and all citations hereinafter will refer to Ikegami (US ‘398).
Regarding claim 1, Ikegami discloses a cover member that enables realization of a display having less reflection of the background and excellent anti-sparkle properties wherein the display cover member includes a light transmissive plate and a coating film that covers at least a portion of a principal surface of the plate and forms the uneven surface, see abstract, Fig. 1 and [0011].  The reference further discloses the arithmetic mean roughness Ra is 0.04 to 0.3 microns, and an absolute value of a skewness of the roughness profile Rsk is 2 or less [0009 & 0010].  Additionally, the reference discloses that the gloss value measured at 60° is 80% or less [0046].  Note that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  See MPEP 2144.05 I.
	While the reference discloses the coating film can be formed of silicon oxide, the reference fails to disclose the film as containing a CF3(CH2)n-group [0071].
	Hokazono discloses an antireflection film comprising a transparent support having thereon a low refractive index layer wherein the layer comprises a sol-gel component and inorganic fine particles, see abstract and [0090 & 0091].  The reference further discloses that the sol-gel component contributes to the improvement in productivity, film strength, and scratch resistance and includes an organosilane such as 3CH2CH2Si(OCH3)3 [0090 & 0094-0101].  Additionally, the reference discloses the inorganic fine particle as silica and as comprising from 3 to 90% by mass of the layer, which corresponds to silica as a main component [0139-0142].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the coating film of Ikegami to comprise the composition of the low refractive index layer of Hokazono as a known layer used in antireflection films with improved productivity, film strength and scratch resistance; see Hokazono [0090] & Ikegami [0074].
	Regarding claims 2 and 3, Ikegami discloses the thickness of the coating film as from 0.1 microns to 5 microns [0072]; see MPEP 2144.05 I.
  	Regarding claim 4, Ikegami discloses the coating film covers at least a portion of a principal surface of the light-transmissive plate, which corresponds to a portion of the plate being exposed.
	Regarding claim 5, Ikegami discloses a mean width of roughness profile elements (RSm) as 1 to 30 microns, see abstract; see also MPEP 2144.05 I.
	Regarding claim 6, the reference discloses an absolute value Rsk of a skewness of the roughness profile Rsk of the uneven surface as 2 or less [0010]; see MPEP 2144.05 I.
	Regarding claim 7, the reference discloses the arithmetic roughness (Ra) of the uneven surface as 0.04 microns or more and 0.3 microns or less [0039]; see MPEP 2144.05 I.
Regarding claim 8, the reference discloses a mean width of roughness profile elements (RSm) as 1 to 30 microns, see abstract; see also MPEP 2144.05 I.
3CH2CH2-group, see above discussion.
	Regarding claim 11, Ikegami discloses the gloss value of the display cover member is 10 % or more and 80% or less with the gloss referring to the value measured at an incident angle of 60° [0046]; see MPEP 2144.05 I.
	Regarding claim 12, the reference discloses the light-transmissive plate as glass [0047].
	Regarding claim 13, the reference discloses the glass plate as chemically strengthened [0018].
	Regarding claim 15, the reference discloses the light transmissive plate as having a thickness from about 0.01 mm to about 10 mm [0048]; see MPEP 2144.05 I.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (WO 2017/043538) in view of Hokazono et al. (US 2001/0050741) as applied to claim 1 above, and further in view of Nakamura et al. (US 2007/0285776).  Note that Ikegami (US 2018/0251398) will be used as the English translation of Ikegami (WO ‘538), and all citations hereinafter will refer to Ikegami (US ‘398).
Ikegami in view of Hokazono discloses the antiglare film-coated substrate of claim 1 comprising a transparent substrate.  The references, however, fail to disclose the claimed fluorine content.
Nakamura discloses an anti-reflection film that includes a low refractive index layer wherein the content of fluorine atoms is controlled in order to reduce the refractive index of the low refractive index layer and provide the low refractive index layer with cohesive force and adhesion to the underlying layer, see abstract and [0083].
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (WO 2017/043538) in view of Hokazono et al. (US 2001/0050741) as applied to claim 1 above, and further in view of Schulz et al. (US 2014/0374377).  Note that Ikegami (US 2018/0251398) will be used as the English translation of Ikegami (WO ‘538), and all citations hereinafter will refer to Ikegami (US ‘398).
Ikegami in view of Hokazono discloses the antiglare film-coated substrate of claim 1 comprising a transparent substrate.  The references, however, fail to disclose the substrate as curved.
Schulz discloses an antireflection coating on a substrate such as curved glass for optical applications, see abstract and [0002].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the substrate of Ikegami to comprises a curved glass substrate as a known substrate suitable for optical applications requiring an antireflection coatings.

Response to Arguments
Applicant's arguments filed July 24, 2020 have been fully considered but they are not persuasive.
	Regarding the modification of Ikegami by Hokazona, Applicant argues that the Examiner overlooked or misapprehended that Hokazona clearly distinguishes an antireflection film and a hard coat layer; see Hokazona [0043].  As such, Applicant argues that Hokazona’s teachings would not have informed a modification of Ikegami’s cover member and that the paragraphs relied on for modifying Ikegami are not relevant.  Examiner respectfully disagrees.
As discussed previously, Ikegami discloses a display cover member that enables realization of a display having less reflection of the background and excellent anti-sparkle properties wherein the display cover member includes a light transmissive plate and a coating film that covers at least a portion of a principal surface of the plate and forms the uneven surface, see abstract, Fig. 1 and [0011].  Additionally, the reference discloses that coating is preferably hard in order to provide a display cover member with high durability (abrasion resistance) [0070].  Hokazono discloses a low refractive index layer with a sol-gel component that contributes to the improvement in productivity, film strength and scratch resistance [0090].  Further, the hardness of the fine particles can improve the film strength and scratch resistance [0091].  Given Ikegami discloses the coating that forms the uneven surface is preferably hard in order to provide high durability (abrasion resistance), it would have been obvious to one of ordinary skill in the art at the time of the invention for the coating to comprise the composition of Hokazono in order to improve strength and scratch resistance.  Lastly, although Hokazono does 
	Additionally, Applicant argues that Nakamura and Schulz relate to a stacking structure of the anti-reflection film, and do not contribute to the property of the antiglare film of instant claim 1.  Specifically, Applicant notes that the color difference in Nakamura is unrelated to the property of the antiglare film.  Applicant also argues the plasma-etching disclosed in Shulz is a special case, and a usual antireflection layer is formed by alternating low-refractive index layers with high-refractive index layers.  
	While Applicant is correct that Nakamura and Schulz do not contribute to the property of the antiglare film of instant claim 1, Examiner notes that the cited references were used to for the rejections of claims 9 and 14, respectfully.  As discussed above, and previously, Nakamura discloses controlling the content of fluorine atoms in order to reduce the refractive index of the low refractive index layer and to provide cohesive force and adhesion to the underlying layer, see above discussion.  Further, Schulz discloses a curved glass with an antireflection coating for optical applications, see abstract and [0002].  Based on the reasoning set forth in the above rejections of claims 9 and 14, as well as previously, Examiner maintains the position that the combination of references is proper.
Applicant further argues that Hokazono discloses the antiglare hard coat layer is formed by coating a coating solution on a transparent support by a coating method such as bar coating whereas the present invention uses spray coating.  As such, Applicant concludes that the composition of Hokazono’s coating is different and excludes fluorine; In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, while Hokazono discloses that the hard coat layer preferably is exclusive of fluorine, Examiner notes that the teachings relied upon in the reference were for the low refractive index layer, which does include fluorine, see above discussion.  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure; see MPEP 2123 II.
Regarding Applicant’s argument that Ikegami fails to disclose fluorine-containing silica, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Lastly, regarding the claimed gloss value, as discussed above and previously, Examiner notes that Ikegami discloses the gloss value as 10% or more and 80% or less, which overlaps the claimed range; see MPEP 2144.05 I.  Applicant can rebut a prima facie case of obviousness by showing criticality of the range or that the prior art teaches away from the claimed invention; see MPEP 2144.05 III.  Disclosed examples and preferred embodiments, however, do not constitute a teaching away from a broader disclosure; see MPEP 2123 II.  
For the above reasons, the rejections under 35 U.S.C. 103 are respectfully maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A AUER/Primary Examiner, Art Unit 1783